DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner has attached an updated copy of 06/30/2022 IDS submission.
A month and year of publication are required for listed foreign references (see 37 CFR 1.98(b): Each foreign patent or published foreign patent application must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.). 
The following references do not include required data information:
a) page 37, citations 941-942;
b) page 38, citations 943-947;
c) page 41, citations 1013-1014; and
d) page 44, citations 1063, 1070-1073, 1075-1078.
Accordingly, Examiner has lined through the above-listed references for failure to comply.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the specifically enumerated and ordered features of the independent claims inclusive of:
“receiving (i) one or more lens-warped images from a camera and (11) sensor data from one or more sensors located in a property;
mapping the one or more lens-warped images to a three-dimensional space representing geometry of the lens;
generating an alert based upon a detected change in the sensor data; and
providing (i) the one or more mapped images and (11) the generated alert to a mobile device for display on a display of the mobile device”. 

Exemplary references that teach general state of art but fail to explicitly provide for a remote processor “map[ping] the one or more lens-warped images to a three-dimensional space representing geometry of the lends, and generat[ing] an alert based upon…change in the sensor data, and provide,…the one or more mapped images and the generated alert…” include:
	a) Kuban (US 5359363);
	b) Morimoto (US 20130258047);
	c) McDowall (US 20060098168); and
d) Pan (US 20070236595).

3.	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443